Citation Nr: 1048122	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  08-19 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for hallux valgus of the left foot with osteoarthritis.

2.  Entitlement to service connection for residuals of brain 
injury also characterized as residuals of frontal lobe injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to December 
1967.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The  the issue of entitlement to service connection for 
hemorrhoids has been raised by the record, but has not 
been adjudicated by the originating agency.  Therefore, it 
is referred to the originating agency for appropriate 
action.  


REMAND

The Veteran was afforded a VA examination in July 2007 to assess 
the severity of his service-connected left foot disability.  
Although the Veteran contended recently, including in October 
2010 written argument before the Board, that the disability has 
worsened, there has been no examination to determine the level of 
severity of the service-connected disability since that time.  
Therefore, the Board has determined that he should be afforded 
additional VA examination to determine the current degree of 
severity of the disability at issue.

The Veteran's representative also noted that records relevant to 
the Veteran's Social Security disability award have not been 
associated with the claims folders.  The representative asserted 
that these could present relevant information as to continuity of 
symptomatology of alleged manifestations of brain injury 
residuals, to include headaches first noted in service.  The 
representative argues that the headaches, documented in service, 
were the initial manifestations of brain injury alleged by the 
Veteran to have occurred in service.  Therefore, further 
development to obtain records from the Social Security 
Administration and to afford the Veteran a VA examination to 
determine if he has residuals of a brain injury are in order.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy of 
records pertaining to the Veteran's award 
of disability benefits by the Social 
Security Administration and any other 
outstanding records pertaining to treatment 
or evaluation of the Veteran's claimed 
brain injury residuals since his discharge 
from service or pertaining to treatment or 
evaluation of the Veteran's left foot 
disability during the period of his claim.

2.  Then, the RO or the AMC should arrange 
for the Veteran to be afforded an 
examination by a physician with sufficient 
expertise to determine the nature and of 
any current residuals of the Veteran's 
claimed brain injury.  The claims folders 
must be made available to and reviewed by 
the examiner.  Based upon the examination 
results and the review of the claims 
folders, the examiner should provide an 
opinion as to whether there is a 50 percent 
or better probability that the claimed 
disability is etiologically related to 
brain injury sustained during the Veteran's 
active service.  For purposes of the 
opinion, the examiner should assume that 
the Veteran is a credible historian.  The 
rationale for the opinion must be provided.

3.  The Veteran also should be afforded an 
examination by an examiner with sufficient 
expertise to determine the current nature 
and severity of his service-connected left 
hallux valgus with arthritis.  The claims 
folders must be made available to and 
reviewed by the examiner.  The RO or the 
AMC should ensure that all information 
required for rating purposes is provided by 
the examiner, to include an opinion 
regarding the effects of the Veteran's 
disability on the Veteran's ability to 
work. 

4.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

5.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued to the Veteran and his 
representative.  The requisite period of 
time for a response should be afforded.  
Thereafter, the case should be returned to 
the Board for further appellate action, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


